              Case MDL No. 2941 Document 196 Filed 06/02/20 Page 1 of 3



                            UNITED STATES JUDICIAL PANEL
                                         on
                              MULTIDISTRICT LITIGATION


IN RE: NINE WEST LBO
SECURITIES LITIGATION                                                                MDL No. 2941



                                      TRANSFER ORDER


        Before the Panel:* Plaintiffs in all actions1 move under 28 U.S.C. § 1407 to centralize
pretrial proceedings in this litigation in the District of Massachusetts. The motion encompasses
thirteen actions pending in six districts, as listed on Schedule A. The Panel also has been notified
of two potentially-related actions filed in the Central District of California.2 More than 175
defendants responded, all in favor of centralization in the Southern District of New York.

        On the basis of the papers filed and hearing session held,3 we find that the actions listed on
Schedule A involve common questions of fact, and that centralization in the Southern District of
New York will serve the convenience of the parties and witnesses and promote the just and efficient
conduct of this litigation. All responding parties agree that these actions share factual questions
arising from the 2014 leveraged buyout (LBO) of The Jones Group, Inc. (Jones Group), and the 2018
bankruptcy of its remaining entity, Nine West Holdings, Inc. (Nine West). Centralization will
eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of
the parties, their counsel and the judiciary.

        Plaintiffs and defendants accuse each other of forum shopping. Defendants argue that
plaintiffs have not sued entities and individuals in New York to avoid unfavorable Second Circuit
precedent regarding the “safe harbor” in Bankruptcy Code Section 546(e). Plaintiffs, at oral

          *
                Judge Nathaniel M. Gorton and David C. Norton took no part in the decision of this
matter.
          1
              Marc S. Kirschner, as Trustee for the NWHI Litigation Trust, and Wilmington
Savings Fund Society, FSB, as successor indenture trustee for the 6.875% Senior Notes due 2019,
the 8.25% Senior Notes due 2019, and the 6.125% Senior Notes due 2034 of Nine West Holdings,
Inc.
          2
                These and any other related actions are potential tag-along actions. See Panel Rules
1.1(h), 7.1, and 7.2.
          3
               In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel
heard oral argument by videoconference at its hearing session of May 28, 2020. See Suppl. Notice
of Hearing Session, MDL No. 2941 (J.P.M.L. May 12, 2020), ECF No. 192.
            Case MDL No. 2941 Document 196 Filed 06/02/20 Page 2 of 3



                                                  -2-

argument, readily agreed that this was the case. Plaintiffs argue that defendants seek transfer to the
Southern District of New York, not because it is the most convenient transferee district, but because
it is located in the one circuit where substantive law is favorable to defendants. As an initial matter,
the Panel does not consider “[t]he prospect of an unfavorable ruling by the transferee court or the
possibility that another district judge may be more favorably disposed to a litigant’s contention . .
. in exercising its discretion under Section 1407.” See In re Libor-Based Fin. Instruments Antitrust
Litig., MDL No. 2262, ECF No. 226, Transfer Order, at 2 (J.P.M.L. Jun. 6, 2013) (quoting In re
Glenn W. Turner Enterprises Litig., 368 F. Supp. 805, 806 (J.P.M.L. 1973)). Rather, we consider
which district will best serve “the convenience of parties and witnesses and will promote the just and
efficient conduct of such actions.” 28 U.S.C. § 1407(a).

         This litigation’s center of gravity is in the Southern District of New York, and we are
persuaded that it is the most appropriate transferee district for pretrial proceedings. Both Jones
Group and Nine West were headquartered there, as are many other entities, advisors, and lenders
involved in the 2014 LBO. Nine West filed for bankruptcy in the Southern District of New York,
which involved discovery taken in New York. Furthermore, there has been no significant activity
in any action such that transfer to another district would disrupt its efficient progress. We find that
centralization in this district will best serve the convenience of the parties and witnesses and promote
the just and efficient conduct of these actions. That a related action is not pending in the Southern
District of New York is not a bar to centralization there. See In re Bard IVC Filters Prods. Liab.
Litig., 122 F. Supp. 3d 1375, 1376-77 (J.P.M.L. 2015) (centralizing fifteen actions in the District of
Arizona though no constituent action was pending in that district). Judge Jed S. Rakoff is an
experienced transferee judge, and we are confident he will steer this litigation on a prudent and
expeditious course to resolution.

       IT IS THEREFORE ORDERED that the actions listed on Schedule A are transferred to
Southern District of New York, and, with the consent of that court, assigned to the Honorable Jed
S. Rakoff for coordinated or consolidated pretrial proceedings.




                                        PANEL ON MULTIDISTRICT LITIGATION




                                                        Karen K. Caldwell
                                                              Chair

                                       Ellen Segal Huvelle             R. David Proctor
                                       Catherine D. Perry              Matthew F. Kennelly
        Case MDL No. 2941 Document 196 Filed 06/02/20 Page 3 of 3



IN RE: NINE WEST LBO
SECURITIES LITIGATION                                            MDL No. 2941



                                       SCHEDULE A


           Central District of California

     KIRSCHNER v. DICKSON, ET AL., C.A. No. 2:20-01480
     WILMINGTON SAVINGS FUND SOCIETY, FSB v. DICKSON, ET AL.,
          C.A. No. 2:20-01484
     KIRSCHNER, ET AL. v. LOS ANGELES CAPITAL MANAGEMENT AND EQUITY
     RESEARCH, INC., ET AL., C.A. No. 2:20-01922

           Southern District of Florida

     KIRSCHNER v. CADE, ET AL., C.A. No. 0:20-60343
     WILMINGTON SAVINGS FUND SOCIETY, FSB v. CADE, ET AL., C.A. No. 0:20-60344

           Northern District of Illinois

     KIRSCHNER v. GEORGIADIS, ET AL., C.A. No. 1:20-01129
     WILMINGTON SAVINGS FUND SOCIETY, FSB v. GEORGIADIS, ET AL.,
          C.A. No. 1:20-01136

           District of Massachusetts

     WILMINGTON SAVINGS FUND SOCIETY, FSB v. CARD, ET AL., C.A. No. 1:20-10286
     KIRSCHNER v. CARD, ET AL., C.A. No. 1:20-10288
     KIRSCHNER v. CARD, ET AL., C.A. No. 1:20-10396
     WILMINGTON SAVINGS FUND SOCIETY, FSB, AS SUCCESSOR INDENTURE
          TRUSTEE FOR THE 6.875% SENIOR NOTES DUE 2019, THE 8.25% SENIOR
          NOTES DUE 2019, AND THE 6.125% SENIOR NOTES DUE 2034 OF NINE v.
          CARD, ET AL., C.A. No. 1:20-10398

           District of New Jersey

     KIRSCHNER, ET AL. v. MCCLAIN, ET AL., C.A. No. 2:20-01768

           Northern District of Texas

     KIRSCHNER, ET AL. v. DFA INVESTMENT DIMENSIONS GROUP, INC. US
          CORE EQUITY 1 PORTFOLIO, ET AL., C.A. No. 3:20-00374
